Citation Nr: 1241322	
Decision Date: 12/04/12    Archive Date: 12/12/12

DOCKET NO.  10-20 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus with diabetic neuropathy.  

2.  Entitlement to an increased (compensable) rating for residuals of a fractured left great toe.  

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Kenneth L. LaVan, Attorney


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had verified active duty in the Marine Corps from November 1972 to November 1974 and from June 1985 to May 1986.  He also had verified active duty in the Army from May 1975 to September 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 RO rating decision that, in pertinent part, denied service connection for diabetes mellitus with diabetic neuropathy.  By this decision, the RO also denied an increased (compensable) rating for residuals of a fractured left great toe.  

A February 2012 RO decision (issued in a February 2012 supplemental statement of the case) also denied a claim for a TDIU rating that was subsequently the subject of a March 2012 notice of disagreement and VA Form 9.  Consequently, the Board finds that it also has jurisdiction over this issue pursuant to Percy v. Shinseki, 23 Vet. App. 37 (2009).  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

In a VA Form 9, received at the Board in May 2010, the Veteran requested a hearing before the Board sitting at the RO (commonly referred to as a Travel Board hearing).  In August 2011, the RO notified the Veteran that he had been placed on a list of persons wanting to appear at a Travel Board hearing.  The Veteran was notified of other possible hearing options.  In a response received in January 2012, the Veteran requested a Board videoconference hearing.  In a VA Form 9, received at the Board in March 2012, the Veteran also requested a Board videoconference hearing.  

In April 2012, the Board notified the Veteran that he had been scheduled for a videoconference hearing before the Board in June 2012.  In a statement received in May 2012, the Veteran's attorney indicated that he had not received a copy of the Veteran's claims file as requested.  The Veteran's attorney therefore requested a continuance of the June 2012 Board videoconference hearing in order to review the Veteran's claim file and to prepare for the hearing.  There is a notation in the record that the Veteran failed to report for the June 2012 Board videoconference hearing.  

The Board finds that the Veteran failed to appear for the scheduled June 2012 Board videoconference hearing for good cause, as his attorney specifically requested a continuance of that hearing.  As the Veteran has requested a Board videoconference hearing, the case must be returned to the RO to arrange such a hearing.  See 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2012).  In this case, the Board finds that the Veteran meets the requirements of "good cause" shown for his failure to attend the hearing.  

Accordingly, this case is REMANDED for the following:  

The RO should schedule the Veteran for a Board videoconference hearing.  After the hearing is conducted, the case should be returned to the Board, in accordance with appellate procedures.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



